Citation Nr: 1810297	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-12 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating prior to January 3, 2012, and in excess of 10 percent thereafter for headaches.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1989 to December 1994, including in Southwest Asia.  His decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by a Department of Veterans Affairs (VA) Regional Office (RO). With respect to TDIU, although the claim was denied in June 2011 and August 2013 rating decisions, such issue was added by the Agency of Original Jurisdiction (AOJ) as part and parcel of the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and addressed in the August 2015 supplemental statement of the case.  

In December 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. In March 2016 and September 2017, the Board remanded the case for additional development and it now returns for further appellate review.

The issue of entitlement to a TDIU on an extra-schedular basis from January 1, 2010, to January 10, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's headaches most nearly approximated prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2. Resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation from December 16, 2009, to December 31, 2010, and as of January 11, 2010.


CONCLUSIONS OF LAW

1. For the entire appeal period, the criteria for an initial rating of 30 percent, but no higher, for headaches have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2017).

2. From December 16, 2009, to December 31, 2010, and as of January 11, 2010, the criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Initial Rating Claim 

The Veteran is seeking an initial compensable rating prior to January 3, 2012, and in excess of 10 percent thereafter for his service-connected headaches as he contends such disability is more severe than is contemplated by the assigned ratings. 

In this regard, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Veteran's headaches have been evaluated as noncompensable disabling as of the April 16, 2010, date of service connection, and 10 percent disabling as of January 3, 2012, pursuant to 38 C.F.R. § 4.124a, DC 8100.

DC 8100 provides that migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent. Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court). Cf. Fenderson, supra (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that, according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations. The Court has, however, explained that "productive of" for purposes of DC 8100 can either mean producing, or capable of producing. See Pierce v. Principi, 18 Vet. App. 440, 445 (2004). Thus, migraine headaches need not actually produce severe economic inadaptability to warrant a 50 percent rating under DC 8100.  Id. At 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a TDIU. Id. At 446; see also 38 C.F.R. § 4.16. The Board notes, however, that the migraine headaches must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.  

After a review of the record, the Board finds that the Veteran's headaches most nearly approximate prostrating attacks occurring on an average once a month over several months, which is indicative of a 30 percent rating, but no higher, for the entire appeal period.

In this regard, the Veteran was afforded a VA examination in April 2011 in connection with his claim. At such time, he reported that he had two to three headaches a week that could last for three to four hours. He also stated that he had more headaches when he was under stress and when he felt anxious. In his May 2012 substantive appeal, the Veteran stated that he had severe headaches at least every other day, and that such affected his vision and balance. He also stated that he had to sit or lie down until the headaches stopped, which could take anywhere between a few hours to all day long. 

In February 2013, the Veteran underwent another VA examination. During such examination, he reported that he had flashes of light in his eye associated with headaches and that his headaches occurred every two to three days. He also stated that he had migraines once or twice a week. The Veteran further reported that he experienced nausea, sensitivity to light and sound, changes in vision, and sensory changes associated with his headaches. The examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain once every month over the last several months, but did not have very frequent prostrating and prolonged attacks of migraine headache pain. The examiner also noted that the Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month over the last several months, and had very frequent prostrating and prolonged attacks of non-migraine headache pain. However, in this regard, the examiner noted that the Veteran had a complete migraine once a month. Moreover, the Veteran stated that his headaches kept him from working due to issues with concentration. 

In an October 2013 VA treatment record, the Veteran reported that his headaches had increased in frequency within the last six to eight months and that he had headaches three to four times a month. He also stated that the headaches were "bandlike but associated with flashing lights in his eyes and also light sensitivity."
 
At the December 2015 Board hearing, the Veteran stated that his headaches affected his daily life by making it hard for him to think and focus. He also reported that his headaches sometimes caused him to have to lie down and he probably did not go more than five to seven days without a headache. 

Furthermore, the Board notes that the Veteran failed to report for a VA examination scheduled in January 2017 pursuant to the Board's March 2016 remand, and any information expected to be obtained as a result of such examinations cannot be considered herein. 

Nonetheless, based on the foregoing, the Board finds that an initial rating of 30 percent, but no higher, for the Veteran's service-connected headaches is warranted. In this regard, while the Veteran has stated that his headaches could occur on a daily basis, the February 2013 VA examiner found that he had prostrating attacks of migraine headache pain once every month over the last several months with a complete migraine once a month. 

However, a higher rating is not warranted for the Veteran's headaches as there is no evidence that he had migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Specifically, while the Veteran reported that his headaches kept him from working due to issues with concentration, the February 2013 VA examiner only noted that the Veteran had prostrating attacks of non-migraine headache pain more frequently than once per month over the last several months and very frequent prostrating and prolonged attacks of non-migraine headache pain, not migraine headache pain. Therefore, the Board finds that the objective evidence fails to demonstrate that the Veteran had migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Accordingly, an initial rating of 30 percent, but no higher, for the Veteran's headaches is warranted for the entire appeal period.

As a final matter, the Board notes that there are no alternative diagnostic codes under which the Veteran's headaches may be analogously rated. See e.g., Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  

The Board further finds that no staged ratings are warranted as the Veteran's disability has been consistent throughout the appeal period. See Fenderson, supra.  

Furthermore, neither the Veteran nor his representative has raised any other issues other than his claim for a TDIU, which will be addressed below, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

The Board has resolved all reasonable doubt in the Veteran's favor in reaching all determinations.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

"Substantially gainful employment" is considered "work that involves doing significant productive physical or mental duties and is done for pay or profit" even if the work "is done on a part-time basis or if a claimant is paid less, or is given less responsibility than when the same claimant worked before." In other words a "substantially gainful occupation" is "one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed. See Faust v. West, 13 Vet. App. 342, 356 (2000) (citing analogous Social Security Administration regulations).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16 (a). Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. Id.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran contends that the severity of his service-connected disabilities prevent him from obtaining or maintaining gainful employment. 

In the instant case, the Veteran filed a separate claim for a TDIU in May 2012, asserting that he is unable to maintain substantially gainful employment due to his service-connected posttraumatic stress disorder (PTSD) and hypertension. However, in light of such allegation, such claim was considered part and parcel of his claim for a higher initial rating for his service-connected hypertension, which stems from the December 16, 2009, date of service connection. See Rice, supra.

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU from December 16, 2009, to December 31, 2010, and as of January 11, 2010. As such, the remaining inquiry is whether he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities for such portions of the appeal period. The appeal period from January 1, 2010, to January 10, 2010, is addressed in the Remand section.

Upon review of the evidence, the Board finds that, after resolving all doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation for the portions of the appeal period addressed herein.  In this regard, for the entire appeal period, the Veteran is service-connected for PTSD and hypertension.  Additionally, as of April 16, 2010, he was service-connected for headaches and, as of June 10, 2010, he was service-connected for irritable bowel syndrome (IBS).

In this regard, in a November 2009 psychiatric progress note, a VA clinician noted that the Veteran was very irritable and could not go anywhere without his wife. Such clinician also noted that the Veteran's PTSD was so severe it kept him from seeking or being able to work productively, and he was not reliable for work or appointments due to his PTSD symptoms. Thus, the clinician concluded that the Veteran was "obviously completely disabled and unable to work." In a May 2010 VA treatment record, the Veteran reported that he had his own small sawmill business, in which he provided services to the state and other construction companies. 

In July 2010, the Veteran's records from the Social Security Administration (SSA) were received. In such records, he reported that he worked 4 to 5 hours per week at his own hardwood stake business. He also reported a history of working as a driver for a soda company, a sawmill laborer, a postal service mail carrier, a shift manager at a restaurant, and a self-employed construction worker and silt-fence manufacturer. He further reported that his last full-time job ended in 2003.  Additionally, the Veteran stated that his PTSD had always hindered his work and was why he had so many previous jobs. In this regard, the Veteran explained that he would force himself to work for his family's sake until he could not take it anymore. He also noted that working for himself had worked out the best because he could work around his issues and discomforts, but he did not make enough for his family to live on. The SSA clinician concluded that, based on the totality of the evidence, the Veteran had severe impairments with functional limitations, which would negatively affect his ability to sustain concentration/pace of a workday/ workweek. Moreover, in an August 2010 VA psychiatric note, a clinician found that the Veteran was not employable due to his current situation and panic attacks. 

In September 2011, the Veteran was afforded a VA examination in connection with his PTSD. At such time, he reported that he was last employed at Taco Bell in 2004 and his wife was his boss. He stated that he kept this job for a year and voluntarily quit because of conflict with his wife/boss. The Veteran also reported that he had been working a little for himself, in which he cut hardwood stakes for erosion control. In his May 2012 VA Form 21-8940, the Veteran indicated that he last worked full-time in May 2005 at KFC/Taco Bell, but was still working at his own silt fence company.

Thereafter, in February 2013, the Veteran underwent VA examinations in connection with his service-connected disabilities. At such time, he reported that he was a self-employed carpenter and chose to work alone so he did not risk a "blow up" with someone. It was also noted that poor concentration had led to a few minor injuries. The VA examiner also found that the Veteran's service-connected IBS, headaches, and hypertension impacted his ability work and limited employability by difficulty with concentrating and completing tasks due to fatigue, and frequency of having to go to the bathroom. 

Furthermore, subsequent private treatment records indicated that the Veteran was employed by U.S. Erosion Company Control Product, Inc., and P and M Trucking from September 2013 to November 2013. Additionally, April 2014 and April 2015 private treatment records indicated that the Veteran was working part-time at Harvey's. The Board notes that, pursuant to the September 2017 remand, the Veteran was requested to complete an updated VA Form 21-8940, documenting his employment since December 2009, to include part-time and seasonal employment. However, the Veteran did not respond to such inquiry.

Nonetheless, based on a review of the foregoing evidence and resolving all doubt in favor of the Veteran, the Board concludes that he is entitled to a TDIU from December 16, 2009, to December 31, 2010, and as of January 11, 2010. In this regard, the record reflects that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

Furthermore, the Board acknowledges that the Veteran has had employment during such time periods; however, the Board finds that such employment is considered marginal. Specifically, throughout the appeal period, the Veteran has reported that he was operating his own sawmill business providing services to others, which could also explain the employment by U.S. Erosion Company Control Product Inc. in 2013. The Veteran had also stated that working for himself had worked out for the best because he could work around his issues and discomforts. Thus, the Board finds such employment is considered marginal as the Veteran has worked in a protected environment indicative of a sheltered workshop. Moreover, the Board does not find that the Veteran's reported periods of part-time work, other than his self-employment, are suggestive of substantially gainful employment as the record suggests that such employments did not last for long durations of time or provide a salary above the poverty line. 

Therefore, as was discussed above, the appropriate TDIU standard is not whether a Veteran is able to obtain any employment, or to maintain marginal employment. See Moore, 1 Vet. App. at 358. Rather, the standard is whether a Veteran can obtain and maintain substantially gainful employment. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the requirements for a TDIU are met from December 16, 2009 to December 31, 2010, and as of January 11, 2010.


ORDER

An initial rating of 30 percent, but no higher, for headaches is granted, subject to the laws and regulations governing payment of monetary benefits.

From December 16, 2009 to December 31, 2010, and as of January 11, 2010, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran does not meet the schedular requirements for a TDIU from January 1, 2010 to January 10, 2010. Specifically, during such ten day period, service connection was in effect for PTSD, rated as 30 percent disabling and hypertension, rated as 10 percent disabling. Thus, the combined rating was 40 percent and, as such, he did not meet the schedular criteria for a TDIU.

Nonetheless, the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extra-schedular basis from January 1, 2010 to January 10, 2010. See Bowling v. Principi, 15 Vet. App. 1 (2001); Barringer v. Peake, 22 Vet. App. 242 (2008). As detailed in the decision above, the evidence suggests that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities during such appeal period. Therefore, the Board finds that the claim should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU under the provisions of 38 C.F.R. § 4.16(b), for the appeal period from January 1, 2010 to January 10, 2010.

2. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim of entitlement to a TDIU from January 1, 2010 to January 10, 2010, should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


